          Case 1:18-mc-00125-BAH Document 7 Filed 10/09/18 Page 1 of 2



                    THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
IN RE: PETITION OF                  )
BENJAMIN WITTES, ET AL              ) Misc. No. 18-00125 (BAH)
                                    )
                                    )
____________________________________)

                             MOTION FOR EXTENSION OF TIME

        On September 14, 2018, petitioners filed a petition to unseal the first Watergate grand

jury’s report and recommendation, otherwise known as the “Roadmap.” The case was initially

assigned to Judge Lamberth, as related to a petition seeking the same documents. See Petition for

Order Directing Release of Transcripts of Testimony of Testimony Before Watergate Grand Juries,

Misc. Action 11-44. Both cases were subsequently transferred to this Court, and on September 20,

2018, this Court directed the government to file a response by October 10, 2018.

        Undersigned counsel hereby requests an additional two weeks in which to respond. The

Federal Programs Branch of the Department of Justice recently moved offices, and the last week of

September was entirely consumed by packing offices, a substantial task after more than a decade.

Although the move has now occurred, boxes have yet to be unpacked. In addition, undersigned

counsel will be traveling to Nashville on October. 9-10, and to Denver on October 18-19, for

Department business. Accordingly, counsel requests an additional two weeks – until October 24,

2018 – in which to respond to the petition. Counsel reached out to counsel for petitioners to seek

their position on this request, but had not heard back by the time counsel needed to file.

        Dated: October 9, 2018                       Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General


                                                     /s/ Elizabeth J. Shapiro
                                                     ELIZABETH J. SHAPIRO
Case 1:18-mc-00125-BAH Document 7 Filed 10/09/18 Page 2 of 2



                                 (DC. Bar No. 418925)
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100 L Street., NW
                                 Washington, DC 20530
                                 Phone: (202) 514-5302
                                 Fax: (202) 616-8470
                                 Email: Elizabeth.Shapiro@usdoj.gov

                                 Counsel for Defendant




                             2
        Case 1:18-mc-00125-BAH Document 7-1 Filed 10/09/18 Page 1 of 1



                    THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
IN RE: PETITION OF                  )
BENJAMIN WITTES, ET AL              ) Misc. No. 18-00125 (BAH)
                                    )
                                    )
____________________________________)

                                    [PROPOSED] ORDER

       Upon consideration of the government’s motion for an extension of time, it hereby

       OREDERED that the motion should be, and hereby is, GRANTED. The government’s

response to the petition will be due October 24, 2018.




______________________                              _________________________________
Dated                                               Chief United States District Judge
